The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 15, 19, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 8,054,991) considered with Zhang (US 2009/0296946).
	Tokuda discloses a method for testing a speaker and an electronic device (see figures 1-4), comprising:  at least one processor (DSP) 50; and a memory 51 in communication with the at least one processor 50, wherein the memory 51 stores instructions that are executable by the at least one processor 50 to enable the at least one processor 50 to perform the method (see figures 6-9, and col. 5, lines 12-22), comprising:  recording an ambient white noise through at least two microphones (e.g., microphones 21a & 22a) on the speaker (fig. 4) to obtain first audio data in the ambient white noise; obtaining volumes (signal levels) of the first audio data recorded by different microphones (e.g., microphones 21a & 22a); comparing each obtained volume (signal level) of the first audio data recorded 
	Tokuda discloses the invention as claimed, including determining that there is a defect in the microphones (e.g., microphones 21a & 22a) of the speaker (fig. 4) when it is determined that an obtained volume (signal level) of each microphone is below a specified value, but fails to specifically teach determining that there is a defect in the microphones of the speaker when a variation between the volumes of the first audio data recorded by different microphones (e.g., microphones 21a & 22a) is not within a first threshold range.  Zhang discloses a defect detection method for an audio device utilizing a microphone array including obtaining volumes of audio data recorded by different microphones and determining when a variation between the volumes of the audio data recorded by the different microphones is not within a threshold range, in the same field of endeavor, for the purpose of determining that there is a defect in the microphones of the audio device (see para. 0029).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tokuda, in view of Zhang, such that the method for testing the speaker of Tokuda includes determining that there is a defect in the microphones of the speaker when a variation between the volumes of the first audio data recorded by different microphones (e.g., microphones 21a & 22a) is not within a first threshold range as taught by Zhang.  A practitioner in the art would have been motivated to do this for the purpose of determining in one operation if any of a plurality of microphones (e.g., microphones 21a, 22a) are defective when the obtained volumes of the audio data recorded by the plurality of microphones exhibit significant differences.
	Further regarding claims 6 and 15, Tokuda teaches that before the obtaining volumes of the first audio data recorded by different microphones, a white noise file is loaded into a memory of the speaker, and a loudspeaker 30 of the speaker is controlled to play the white noise file according to a control signal input by a user.  See col. 6, line 66, through col. 7, line 5, regarding “the acoustic signal transmission section 5c loads the acoustic signal stored in the nonvolatile memory 53 and transmits the thus-loaded signal to the speaker 30.  A tone signal … white noise and the like can be utilized for the acoustic signal 
	Further regarding claim 19, a non-transitory computer readable storage medium stores thereon computer instructions that are used to enable a computer to implement the method.  See Tokuda, col. 5, lines 12-22.
	Further regarding claims 21 and 25, Zhang teaches that “if any of the microphones are defective, the amplitudes of the first audio signal #S1 and the second audio signal #S2 may exhibit significant differences.  Thus, a ratio value α is defined to check the amplitudes.  For example, if the first audio signal #S1 exceeds the second audio signal #S2 by α times (#S1 > α · #S2), or the second audio signal #S2 exceeds the first audio signal #S1 by α times (#S2 > α · #S1), … the potential defect [is indicated].”  Therefore, it would at least have been obvious that the variation between the microphones is more than 3 dB when determining that there is a defect in the microphones as claimed (e.g., #S1 is 6 dB, #S2 is 2dB, and α = 2).
	Further regarding claims 22 and 26, before obtaining volumes of the first audio data recorded by different microphones, the method further includes:  after a completed set of speaker has been assembled, the white noise file and a test program are packaged into a firmware of the speaker in advance.  See col. 5, lines 12-22, and col. 6, line 47, through col. 7, line 5, which teaches that the white noise file and test program are packaged as claimed (i.e., during manufacturer).
	
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 8,054,991) considered with Zhang (US 2009/0296946), as applied to claims 1 and 10 above, in further view of Soled et al. (US 2006/0215495).
Tokuda, as modified and applied to claims 1 and 10 above, discloses the invention as claimed, including recording a result of failure indicating that a test has failed when there is a defect in the microphone of the speaker “until the failure is repaired next time” (see col. 10, lines 18-44), but fails to specifically teach that a prompt signal of a pre-determined voice message is played on the speaker itself to indicate the result of the failure.  Soled discloses an electronic device which includes determining if a fault in the electronic device is detected, and if the fault is detected, playing a voice message over a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Tokuda, in view of Soled, such that a prompt signal of a pre-determined voice message is played on the speaker itself to indicate the result of the failure.  A practitioner in the art would have been motivated to do this for the purpose of informing the user of the electronic device the particular fault which was detected (e.g., which microphone(s) were detected as being faulty).

Claims 7, 16, 23, 24, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
May 5, 2021